ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 23, 26-30, 32-34 and 36, the closest prior art does not disclose or render obvious the manufacturing method wherein the extruding step further includes extruding the section bar to include a third cavity extending in the axial direction and isolated from the first and second cavities, and forming the first cavity with a circular cross-section centered on the longitudinal axis and forming the second cavity with an arcuate surface having a radius centered on the longitudinal axis, in combination with the remaining limitations of the independent claim.
Regarding claims 31 and 37-40, the closest prior art does not disclose or render obvious the manufacturing method wherein forming the second through hole includes forming the second through hole perpendicular to the first through hole, in combination with the remaining limitations of the independent claim.
Regarding claim 35 and 41-44, the closest prior art does not disclose or render obvious the manufacturing method further comprising installing a spool in the first cavity or the second cavity for reciprocal movement of the spool parallel to the longitudinal axis, in combination with the remaining limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753